     Case 1:19-cv-00496-NONE-EPG Document 38 Filed 06/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL N. ANHAR,                                 Case No. 1:19-cv-00496-NONE-EPG
12                        Plaintiff,
13           v.                                         ORDER SETTING SCHEDULING
                                                        CONFERENCE
14    CITIBANK, N.A.,
15                        Defendant.
16

17          Plaintiff Michael N. Anhar (“Plaintiff”) is proceeding pro se and in forma pauperis in this

18   action against Defendant Citibank, N.A. (“Defendant”). (ECF Nos. 1, 4.)

19          On March 25, 2021, the Court entered findings and recommendations recommending that

20   Defendant’s motion to dismiss be granted in part and denied in part. (ECF No. 35.) On June 28,

21   2021, District Judge Dale A. Drozd entered an order adopting the findings and recommendations

22   in full and referring this matter to the undersigned for further scheduling. (ECF No. 27.)

23          The Court will accordingly set an Initial Scheduling Conference. The Court will also

24   direct the Clerk of Court to issue civil new case documents for this case.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. The Clerk of Court is directed to issue the following: 1) an Order Setting Mandatory

27                Scheduling Conference; 2) District Judge Dale A. Drozd’s Standing Order; 3) the

28                Amended Standing Order In Light of Ongoing Judicial Emergency in the Eastern
                                                       1
     Case 1:19-cv-00496-NONE-EPG Document 38 Filed 06/30/21 Page 2 of 2


 1               District of California; 4) a Notice of Availability of Magistrate Judge to Exercise

 2               Jurisdiction and Appeal Instructions and consent form; 5) a Notice of Availability of

 3               Voluntary Dispute Resolution and form stipulation; and

 4         2. The Court sets an Initial Scheduling Conference for August 16, 2021, at 11:00 AM in

 5               Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. To participate

 6               telephonically, each party is directed to use the following dial-in number and

 7               passcode: 1-888-251-2909; passcode 1024453. The parties shall file a joint scheduling

 8               report that complies with the requirements set forth in the Order Setting Mandatory

 9               Scheduling Conference one full week prior to the conference and email a copy of

10               same, in Word format, to epgorders@caed.uscourts.gov.

11
     IT IS SO ORDERED.
12

13      Dated:     June 29, 2021                               /s/
14                                                      UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
